DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 06, 2022 has been entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al., (US 2002/0155616; hereinafter “Hiramatsu”- already of record) in view of Barbera-Guillem (US 2002/0172621).
As to claims 1, 10, 11, Hiramatsu teaches a reagent container and a method of operating the same comprising: 
a base defining a plurality of wells A-C, 21-25 having openings exposed at an upper surface of the base and a tube receptacle 28 or 29 (note that well is considered to be the receptacle itself), the plurality of wells including a first set of wells A-C or 21-25 and a second set of well A-C or 21-25, each well of the first set of wells having an opening (see Fig. 1) to a well bore; and 
a top 88 coupled over the top surface of the base and defining windows (Fig. 5) providing access to the openings of the plurality of wells and the tube receptacle.
However, Hiramatsu does not explicitly teach each well of the first set of wells having an opening to a well bore and a channel in communication with the well bore, the opening having a first portion disposed over the well bore and a second portion,  disposed over the channel, the first portion having a larger area than the second portion, and an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 degrees and not greater than 155 degrees.
In the related art of reagent containers, Barbera-Guillem teaches a base with a first set of wells having an opening to a well bore and a channel 25 in communication with the well bore, the opening having a first portion 20 disposed over the well bore and a second portion 40, disposed over the channel, the first portion having a larger area than the second portion, and an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 degrees and not greater than 155 degrees.  See examiner modified Fig. 4 below.

    PNG
    media_image1.png
    363
    520
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the reagent container of Hiramatsu, the well and channel configuration of Barbera-Guillem, since Barbera-Guillem teaches that it is known when reagent is pipetted directly down into exposed wells the reagent can splash causing cross-contamination between the exposed wells, as well as causing variance in the reproducibility of results (see para [0003] et seq.) 
As to claim 2-3, Barbera-Guillem does not explicitly disclose the volume of wells of the second set of wells are larger than a volume of wells of the first set of wells. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of first and second set based on considerations such as the experiment requirements. 
As to claim 4, Barbera-Guillem teaches each well of the second set of wells is free of (does not include) a side channel (see Fig. 4).
As to claim 5, Hiramatsu teaches a tube 30, the tube receptacle removably coupled to the tube (see Fig. 2).
As to claim 6, Hiramatsu does not explicitly disclose the tube receptacle has a threaded coupling to threadedly couple with the tube however it would have been obvious to create a threaded connection between the tube and the tube receptacle to prevent the tube from falling out of the receptacle.
As to claim 7, Hiramatsu teaches a film 31 disposed over the top surface of the base and covering openings of the plurality of openings (see Fig. 3).
As to claim 14, Hiramatsu teaches the top further defines an index receptacle (index is interpreted as a bar code 32 is attached beside the openings of the wells 21 to 26 and the wells A to C. The bar code 32 includes, as information related to this special-purpose cartridge container, information such as an item number of the measurement object, a cartridge container number, an expiration date and so forth; see para [0050] et seq.)
Claim 12, 13, and 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Barbera-Guillem Catanzariti, as applied to claim 1 above, in further view of Catanzariti et al., (US 5,989,499; hereinafter “Catanzariti”-already of record).
Hiramatsu and Barbera-Guillem do not explicitly teach the top includes clips to couple to the base.  
Catanzariti teaches an apparatus and method for providing reagents to analytical equipment, the method comprising: on a reagent container including a base 10 and a top 164, the base defining a plurality of wells 70, 76, 80, 34 having openings exposed at an upper surface of the base and a tube receptacle 32 (any receptacle can be reasonably interpreted as a tube receptacle), the plurality of wells including a first set of wells and a second set of wells, each well of the first set of wells having an opening to a well bore and a channel 74 in communication with the well bore (see Fig. 19), the opening having a first portion disposed over the well bore and a second portion disposed over the channel, the first portion having a larger area than the second portion, the top coupled over the top surface of the base and defining windows providing access to the openings of the plurality of wells and the tube receptacle; piercing, with a pipette tip 172, 180 attached to an automated pipette robot, a foil 164 at a position disposed over the second portion of the opening and disposed over the channel of a well of the first set of wells; piercing, with the pipette tip attached to the automated pipette robot, the foil 168 at a position disposed over the first portion of the opening and over the well bore of the well of the first set of wells; and drawing a reagent from the well bore of the well of the first set of wells using the pipette tip (see Fig. 29A-C). As to claim 12, Catanzariti teaches the top includes clips (see sliding flange on element 164) to couple with the base (see Figs. 29A-C). As to claim 13, Catanzariti teaches the top includes handles extending vertically away from the top surface of the base (see Figs. 29A-C). As to claim 15, Catanzariti teaches the top has first and second ends equally horizontally offset from an edge of the top (see 24 and 54 in Figs. 5-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention as filed, to have included in the combined system of Hiramatsu and Barbera-Guillem clips and end structures configured for attachment to an analytical instrument for the expected benefit of providing use in an in automated system thereby reducing operator fatigue and faster throughput. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                     /P. Kathryn Wright/
Primary Examiner, Art Unit 1798